Case: 20-10263      Document: 00515698229          Page: 1     Date Filed: 01/07/2021




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 7, 2021
                                    No. 20-10263                         Lyle W. Cayce
                                                                              Clerk

   Sarah Lindsley,

                                                             Plaintiff—Appellant,

                                        versus

   TRT Holdings, Incorporated; Omni Hotels Management
   Corporation,

                                                           Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:17-CV-2942


   Before Clement, Ho, and Duncan, Circuit Judges.
   James C. Ho, Circuit Judge:
          Equality of opportunity is fundamental to who we are, and to who we
   aspire to be, as a nation. Our commitment to this ideal is deeply engrained in
   our Constitution and in numerous federal and state laws. And a core
   component of our promise of equal opportunity, regardless of the
   circumstances of one’s birth, is non-discrimination in pay. Pay disparities
   can of course exist for any number of reasons, including disparities that are
   rational in relation to value added or driven by the pool of labor available. But
   what we do not accept are pay disparities due to the employee’s race or sex.
Case: 20-10263       Document: 00515698229           Page: 2     Date Filed: 01/07/2021




                                      No. 20-10263


   And that is the problem here: Sarah Lindsley has put forth a prima facie case
   of sex discrimination. It is undisputed that she was paid less than all three
   men who preceded her as food and beverage director of the Omni hotel in
   Corpus Christi, Texas. If there is a good explanation for that disparity, Omni
   is required to put one forth if it wishes to prevail in this litigation. Omni failed
   to do so. Yet the district court granted summary judgment to Omni anyway.
   That was wrong—the lack of a plausible, non-discriminatory explanation for
   the pay disparity may very well mean that Lindsley has a viable claim of sex
   discrimination. We accordingly reverse in part and remand.
                                            I.
          Sarah Lindsley started her sixteen-year career with Omni Hotels as a
   server at the Omni Tucson National Resort. (Omni is owned by defendant
   TRT Holdings, Inc. We refer to defendants collectively as “Omni.”).
   Working her way up, Lindsley was first promoted to an hourly supervisor
   position within the resort’s food and beverage division in 2007, then to an
   outlet manager position within the same division in 2008, and finally to a
   general manager position at the resort’s steakhouse in 2009.
          For most of her time in Tucson, Lindsley was supervised by David
   Morgan.     She alleges that Morgan engaged in inappropriate behavior,
   including running his fingers through her hair and sexually harassing other
   female servers.
          In 2010, Lindsley successfully applied to be the assistant director of
   the food and beverage division at the Omni hotel in Corpus Christi. At first,
   she reported to Daniel Cornelius, Omni Corpus Christi’s food and beverage
   director. When Cornelius resigned, Lindsley took Cornelius’s position.
          Her starting salary as food and beverage director was $70,851. That
   is $11,649 lower than Cornelius’s starting salary. Her starting salary was also
   $6,149 and $4,149 lower than Cornelius’s two male predecessors, Jason




                                            2
Case: 20-10263      Document: 00515698229          Page: 3   Date Filed: 01/07/2021




                                    No. 20-10263


   Pollard and Robert Walker. For this reason, she lodged a complaint with
   human resources, alleging that she was not only paid less than her male
   predecessors, but also less than many of the male employees she supervised.
   She did not receive a salary increase. To make things worse, while Lindsley
   was in Corpus Christi, Morgan—her former supervisor in Tucson—became
   corporate vice president of food and beverage and allegedly made numerous
   sexually inappropriate remarks to Lindsley and other female employees.
          In 2015, Lindsley was asked to interview for the food and beverage
   director position at the Omni hotel in Houston. She emailed Morgan twice
   to gain his support for the position but received no response. Nonetheless,
   Lindsley explains, the interview “went so well that the Houston Human
   Resources Director discussed salary, relocation, and an offer letter with her.”
   Then Lindsley had a final, ten-minute interview with Barry Sondern, Omni
   Houston’s general manager.
          What happened during that ten-minute interview depends on who you
   ask. Lindsley says Sondern informed her that Morgan said she was not
   qualified for the position. She says Sondern explained that “he ha[d] to go
   with the best candidate” and that he had “two other applicants that had
   higher qualities than [she] did.” But Sondern says that the interview was just
   a formality and that he had already decided to hire her. Sondern also says
   that Morgan expressed support for Lindsley. And after the interview,
   Sondern says he instructed human resources at Omni Houston to move
   forward with hiring Lindsley.
          Afterwards, Lindsley withdrew her name from consideration,
   believing that she would be rejected anyway. Sondern understood this to
   mean that Lindsley was offended by some of his interview questions,
   specifically about her working relationship with her supervisor. As Lindsley
   explained in her withdrawal email: “I will be taking myself out of the




                                          3
Case: 20-10263      Document: 00515698229          Page: 4    Date Filed: 01/07/2021




                                    No. 20-10263


   consideration, due to concerns shared with my potential future direct report
   that I feel tarnished my reputation and his perception of me.”
          The parties do not dispute that, after receiving Lindsley’s withdrawal,
   Sondern met with Lindsley in Corpus Christi. He apologized to Lindsley for
   offending her, “reassured her that she was the right candidate for the
   Houston position,” and stated that he “wanted to proceed with the offer
   letter process.” Lindsley declined to reconsider her withdrawal, explaining
   that she did “not feel that it [wa]s appropriate for someone to start a job when
   their boss already ha[d] this kind of relationship from the interview.”
   Lindsley testified: “I felt at that point that he was being forced to take me
   and I want to earn my promotions on my own merits.”
          In September 2015, Lindsley filed a charge of discrimination with the
   EEOC. Lindsley alleges that the letter notifying Omni of the charge was left
   open on her desk for her to find. Lindsley also alleges that after Omni
   received the charge, Omni Corpus Christi’s general manager, Steve Keenan,
   took several retaliatory actions: holding meetings with her team without her,
   repeatedly ostracizing her, reducing her team’s review scores, implementing
   a menu promotion without consulting her, and yelling at her in her office.
          In January 2016, Lindsley met with Omni Corpus Christi’s human
   resources director, Susan Gilbert, to discuss the possibility of leave under the
   Family and Medical Leave Act (FMLA) on account of mental health issues
   stemming from “continued workplace discrimination and retaliation.”
   Gilbert provided Lindsley with incorrect information regarding FMLA leave,
   informing her that she was an essential employee and that she would lose her
   position if she took leave. Gilbert later corrected herself, and Lindsley took
   leave in March 2016, returning one month later, in April 2016.
          Lindsley alleges that Omni continued to retaliate against her after she
   returned from leave: she received lowered annual reviews and found that




                                          4
Case: 20-10263      Document: 00515698229          Page: 5   Date Filed: 01/07/2021




                                    No. 20-10263


   documents on her computer were deleted, which the IT department said
   were not recoverable. She says that she was not able to fulfill her job duties
   without the deleted documents. Lindsley alleges that her successor, by
   contrast, was able to access those documents. Lindsley took FMLA leave
   again in May 2016 and then left Omni in June 2016. She filed this suit in
   October 2017.
          Lindsley brings three types of claims: (1) pay discrimination under
   Title VII of the Civil Rights Act of 1964, the Texas Labor Code, and the Equal
   Pay Act; (2) promotional discrimination under Title VII and the Texas Labor
   Code; and (3) retaliation for filing a charge with the EEOC and for taking
   FMLA leave under the FMLA, Title VII, the Texas Labor Code, and the
   Equal Pay Act. Omni moved for summary judgment on all claims, and the
   district court granted its motion in full. Lindsley v. TRT Holdings, Inc., 2019
   WL 6467256 (N.D. Tex. Dec. 2, 2019).              Lindsley timely appealed,
   contending that the district court erred in granting Omni’s motion for
   summary judgment on all claims.
                                         II.
          We review a district court’s grant of summary judgment de novo,
   applying the same standards as the district court. Hagen v. Aetna Ins. Co.,
   808 F.3d 1022, 1026 (5th Cir. 2015). Summary judgment is appropriate if
   there is “no genuine dispute as to any material fact,” even after giving
   Lindsley the benefit of all reasonable inferences in the record, and Omni is
   entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). See, e.g.,
   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986).
   A fact is material if it might affect the outcome of the suit, and a factual
   dispute is genuine if the evidence is such that a reasonable jury could return
   a verdict for Lindsley. See Harville v. City of Houston, 945 F.3d 870, 874 (5th
   Cir. 2019).




                                          5
Case: 20-10263     Document: 00515698229           Page: 6   Date Filed: 01/07/2021




                                    No. 20-10263


                                          III.
          We begin by addressing Lindsley’s pay discrimination claims. Each of
   the statutes invoked in this case—Title VII of the Civil Rights Act of 1964,
   42 U.S.C. § 2000e-2(a)(1), the Texas Labor Code, Tex. Lab. Code
   § 21.051, and the Equal Pay Act, 29 U.S.C. § 206(d)(1)—prohibits
   discrimination in employment, including compensation, on the basis of sex.
   The burden shifting framework established in McDonnell Douglas Corp. v.
   Green, 411 U.S. 792 (1973), governs these claims. See id. at 802 (Title VII);
   Wal-Mart Stores, Inc. v. Canchola, 121 S.W.3d 735, 739 (Tex. 2003) (Texas
   law); Siler-Khodr v. Univ. of Tex. Health Sci. Ctr. San Antonio, 261 F.3d 542,
   546 (5th Cir. 2001) (Equal Pay Act).
          Under McDonnell Douglas, the plaintiff has the initial burden to
   establish a prima facie case of pay discrimination. 411 U.S. at 802. The
   standards under each statute for establishing a prima facie case are similar.
   Under the Equal Pay Act, a plaintiff must show that “she performed work in
   a position requiring equal skill, effort and responsibility under similar
   working conditions,” and that she “was paid less than members of the
   opposite sex.” Jones v. Flagship Int’l, 793 F.2d 714, 722–23 (5th Cir. 1986).
   Under both Title VII and the Texas Labor Code, a plaintiff must show that
   she was paid less than members of the opposite sex for “work requiring
   substantially the same responsibility.” Taylor v. United Parcel Serv., Inc.,
   554 F.3d 510, 522 (5th Cir. 2008). See also Ysleta Indep. Sch. Dist. v.
   Monarrez, 177 S.W.3d 915, 917–18 (Tex. 2005) (explaining that the Texas
   Labor Code was meant to “correlate state law with federal law in
   employment discrimination cases”) (quoting Canchola, 121 S.W.3d at 739).
          If a plaintiff establishes a prima facie case, then the burden shifts to
   the defendant to put forth a legitimate, non-discriminatory reason for the pay
   disparity. See Taylor, 554 F.3d at 522–23; Siler-Khodr, 261 F.3d at 546.




                                           6
Case: 20-10263      Document: 00515698229          Page: 7   Date Filed: 01/07/2021




                                    No. 20-10263


   Under Title VII and the Texas Labor Code (but not under the Equal Pay
   Act), if the employer provides such a reason, the burden shifts back to the
   plaintiff to establish that the employer’s stated reason is pretextual. Taylor,
   554 F.3d at 522–23.
          Lindsley points to three categories of pay comparators in support of
   her prima facie case of pay discrimination: (1) Jason Pollard and Robert
   Walker, who held her position before her immediate predecessor; (2) her
   immediate predecessor, Daniel Cornelius; and (3) unnamed male food and
   beverage directors from other Omni hotels.
          It is undisputed that Lindsley was paid less than her three immediate
   predecessors as food and beverage director of Omni Corpus Christi. As a
   result, she has established a prima facie case of pay discrimination, and the
   district court erred in concluding otherwise.
          First, it is undisputed that Lindsley was paid $4,149 less than Walker
   and $6,149 less than Pollard. It is also undisputed that Lindsley held the same
   job title at the same Omni hotel as those men. What’s more, Omni agrees
   that Lindsley established a prima facie case of pay discrimination as to
   Cornelius, who held the position directly after Pollard and Walker—and
   there is no evidence that the position has changed since then.            This
   establishes a prima facie case of pay discrimination.
          The district court therefore erred in concluding that Lindsley failed to
   establish a prima facie case because she “provide[d] no evidence that her job
   as Food and Beverage Director was in any way similar to Pollard and
   Walker’s jobs, aside from the fact that they shared the same job title.” Far
   from failing to show that her job was “in any way similar,” Lindsley showed
   that she held the same position as Walker and Pollard did, at the same hotel,
   just a few years after they did—and that she was paid less than they were. No
   more is needed to establish a prima facie case. Now it is Omni’s turn to put




                                          7
Case: 20-10263      Document: 00515698229           Page: 8    Date Filed: 01/07/2021




                                     No. 20-10263


   forth a non-discriminatory reason for that pay disparity. Accordingly, we
   reverse and remand to give Omni the opportunity to do so.
          Second, Omni agrees that Lindsley established a prima facie case of
   pay discrimination with regard to Daniel Cornelius. In light of the above
   analysis, we think it best for the district court to give a fresh look at whether
   Omni has proffered sufficient non-discriminatory reasons for the pay
   disparity, such that Omni is entitled to summary judgment.
          Finally, it is undisputed that Lindsley was paid less than other male
   food and beverage directors at other Omni locations. As we shall explain,
   Lindsley may not use these pay comparators from other Omni locations to
   establish a prima facie case under the Equal Pay Act. But she may do so under
   both Title VII and the Texas Labor Code.
          Under the Equal Pay Act, a plaintiff must show that the pay violation
   occurred within a single “establishment.” 29 U.S.C. § 206(d)(1). The
   governing regulations explain that the term “establishment” “refers to a
   distinct physical place of business rather than to an entire business or
   ‘enterprise’ which may include several separate places of business.
   Accordingly, each physically separate place of business is ordinarily
   considered a separate establishment.” 29 C.F.R. § 1620.9(a). Only in
   “unusual circumstances may . . . two or more distinct physical portions of a
   business enterprise [be] treated as a single establishment.” Id. § 1620.9(b).
   See also id. (“For example, a central administrative unit may hire all
   employees, set wages, and assign the location of employment; employees
   may frequently interchange work locations; and daily duties may be virtually
   identical and performed under similar working conditions.”).
          This case does not present the “unusual circumstances” necessary
   under the Equal Pay Act regulations to warrant a departure from the default
   rule that “each physically separate place of business is ordinarily considered




                                          8
Case: 20-10263      Document: 00515698229          Page: 9    Date Filed: 01/07/2021




                                    No. 20-10263


   a separate establishment.” Id. § 1620.9(a). In Marshall v. Dallas Independent
   School District, 605 F.2d 191 (5th Cir. 1979), the court held that a school
   district was a single establishment because all the schools in the district were
   controlled by a central administrative office that supervised delivery of
   custodial services across all schools and paid all salaries, the custodial job
   classification system was uniform throughout the school district, wages were
   set under a single wage agreement with uniform salary schedules, there was
   no differentiation in pay based upon the building in which the employees
   worked, and employees rotated through different schools. Id. at 194.
          Here, by contrast, the record, viewed in the light most favorable to
   Lindsley, establishes at most that corporate executives at Omni exercised
   some control over hiring and salaries. While this factor is a common
   condition for a multi-location establishment, it is by no means dispositive. If
   it were, “then just about any corporation with a hierarchical management
   structure and a functioning human-resources department would find itself
   defined as a single ‘establishment.’”           Renstrom v. Nash Finch Co.,
   787 F. Supp. 2d 961, 965 (D. Minn. 2011).
          Generally, each Omni hotel location functions separately.           It is
   undisputed that the general manager at each Omni property is the primary
   force behind all new hires, even if corporate must be on board. Unlike the
   school district in Marshall, which hired janitors on a district-wide basis
   subject to a wage agreement, Omni hires on a property-by-property basis and
   has no wage agreement. And the job duties of each food and beverage
   director differ by location. Accordingly, we affirm the district court’s grant
   of summary judgment on this issue.
          The same analysis does not apply, however, to her claims under
   Title VII and the Texas Labor Code.              Those statutes contain no
   “establishment” requirement. Yet the district court did not address whether




                                          9
Case: 20-10263     Document: 00515698229           Page: 10    Date Filed: 01/07/2021




                                    No. 20-10263


   Lindsley established a prima facie case under Title VII and the Texas Labor
   Code based on male food and beverage directors at different Omni locations.
   We therefore remand this issue to the district court.
                                        ***
           We reverse the district court’s grant of summary judgment for
   Lindsley’s pay discrimination claims as it pertains to Walker, Pollard, and
   Cornelius—the three men who previously held the same position as Lindsley
   yet were paid more. We affirm the district court’s grant of summary
   judgment for Lindsley’s Equal Pay Act claim insofar as it relies on other
   unnamed male food and beverage directors from different Omni hotels. We
   remand for a determination of whether Lindsley can establish a prima facie
   case with respect to those comparators under Title VII and the Texas Labor
   Code.
                                         IV.
           Turning to her promotional discrimination claims: Lindsley argues
   that Omni violated Title VII, 42 U.S.C. §§ 2000e et seq., and Tex. Lab.
   Code §§ 21.001 et seq., by declining to promote her because of her sex. We
   utilize the same McDonnell Douglas burden shifting framework for these
   claims, too. See McDonnell Douglas, 411 U.S. at 802; Alamo Heights Indep.
   Sch. Dist. v. Clark, 544 S.W.3d 755, 764 n.5 (Tex. 2018). To establish a prima
   facie case, the plaintiff must show “(1) that [she] is a member of the protected
   class; (2) that [s]he sought and was qualified for the position; (3) that [s]he
   was rejected for the position; and (4) that the employer continued to seek or
   promote[ ] applicants with the plaintiff’s qualifications.” Davis v. Dall. Area
   Rapid Transit, 383 F.3d 309, 317 (5th Cir. 2004). The district court stopped
   here, granting Omni’s motion for summary judgment because Lindsley could
   not “show that she was ever rejected for the Omni Houston Food and
   Beverage Director position.” It reasoned that, because Lindsley withdrew




                                         10
Case: 20-10263     Document: 00515698229           Page: 11    Date Filed: 01/07/2021




                                    No. 20-10263


   her name from consideration and understood that she would have been given
   the offer if she reconsidered, Lindsley was not rejected.
          We agree. The record is undisputed that Lindsley understood she
   would get the job if she reconsidered. She testified in her deposition that she
   did “not feel that it is appropriate for someone to start a job when their boss
   already has this kind of relationship from the interview.” She said: “I felt at
   that point that he was being forced to take me and I want to earn my
   promotions on my own merits.” Lindsley disputes what occurred during her
   final, ten-minute interview with Sondern. But that dispute is immaterial
   because it does not change the fact that Sondern later traveled to Corpus
   Christi and essentially offered Lindsley the job. Lindsley was thus not
   rejected by Omni—she rejected the opportunity. Accordingly, we affirm
   summary judgment for Omni on her promotional discrimination claims.
                                         V.
          Lindsley’s retaliation claims fare no better. She alleged that Omni
   retaliated against her, first, for filing an EEOC charge, in violation of the
   Equal Pay Act, 29 U.S.C. § 215(a)(3), Title VII, 42 U.S.C. § 2000e-3(a), and
   the Texas Labor Code, Tex. Labor Code § 21.001 et seq., and second, for
   requesting and eventually taking FMLA leave, in violation of the FMLA,
   29 U.S.C. § 2615(a).
          We analyze retaliation claims under Title VII, the Texas Labor Code,
   and the FMLA pursuant to the McDonnell Douglas burden-shifting
   framework, and we are offered no reason why we should not do the same
   under the Equal Pay Act. See Wheat v. Fla. Par. Juv. Just. Comm’n, 811 F.3d
   702, 705 (5th Cir. 2016) (“Retaliation claims under both Title VII and the
   FMLA . . . are analyzed under the McDonnell Douglas burden-shifting
   framework.”); Gorman v. Verizon Wireless Tex., L.L.C., 753 F.3d 165, 170
   (5th Cir. 2014) (“The substantive law governing Title VII and [Texas Labor




                                         11
Case: 20-10263      Document: 00515698229           Page: 12   Date Filed: 01/07/2021




                                     No. 20-10263


   Code] retaliation claims is identical.”). To establish a prima facie case of
   retaliation, a plaintiff must “demonstrate that: (1) she engaged in protected
   activity; (2) an adverse employment action occurred; and (3) a causal link
   exists between the protected activity and the adverse employment action.”
   Gorman, 753 F.3d at 170 (quoting Royal v. CCC & R Tres Arboles, L.L.C.,
   736 F.3d 396, 400 (5th Cir. 2013)). “Adverse employment action” is a
   materially adverse action that “might have dissuaded a reasonable worker
   from making or supporting a charge of discrimination.” Burlington N. &
   Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (quoting Rochon v. Gonzales,
   438 F.3d 1211, 1219 (D.C. Cir. 2006)). If the plaintiff establishes a prima facie
   case, then the burden shifts to the defendant to demonstrate a legitimate,
   non-retaliatory reason for the employment action. See Gorman, 753 F.3d at
   171.
            The district court concluded that Lindsley failed to establish a prima
   facie case of retaliation because she could not demonstrate an adverse
   employment action. We agree.
            Lindsley argues that “material parts of [her] job duties were removed
   from her.” But the only example she provides is when Omni Corpus
   Christi’s general manager, Steve Keenan, emailed Lindsley’s team giving
   them a deadline for a menu promotion without allowing Lindsley to speak to
   her team directly. This one instance does not amount to a material change in
   job duties—much less one likely to dissuade a reasonable worker from
   making a charge of discrimination—under governing precedent. As the
   Supreme Court has made clear, “petty slights, minor annoyances, and simple
   lack of good manners will not create such deterrence.” Burlington, 548 U.S.
   at 68.
            Lindsley also says that, after she filed her charge, Keenan “became
   increasingly hostile,” including on one occasion “screaming at her,




                                          12
Case: 20-10263     Document: 00515698229           Page: 13   Date Filed: 01/07/2021




                                    No. 20-10263


   slamming her office door, and banging his fists on her desk.” But Lindsley’s
   own statements establish that Keenen yelled at her not because of her EEOC
   charge, but in response to her “concerns with the ambassador meeting and
   [Keenan] having conversations with [her] team, and then giving them
   directions with out [sic] [her] present.” And we have previously observed
   that “criticism, such as [a supervisor’s] oral threats or abusive remarks, does
   not rise to the level of an adverse employment action.” Breaux v. City of
   Garland, 205 F.3d 150, 158 (5th Cir. 2000).
          The district court also held that Lindsley failed to establish adverse
   employment action in response to her requesting and taking FMLA leave.
   We agree with this conclusion, too.
          According to Lindsley, when she requested information regarding
   FMLA leave, Susan Gilbert, the head of human resources for Omni Corpus
   Christi, “threatened [her] and intentionally misinformed [her] that if she
   took FMLA leave, she would not have a job when she returned, [and] she
   would have to forfeit all of the paid time off she accrued.” But Lindsley does
   not dispute that Gilbert quickly corrected her mistake. As the district court
   concluded: “Lindsley provides no evidence, aside from her subjective belief,
   that Gilbert was threatening her or creating a hostile work environment.”
   And “[w]e have consistently held that an employee’s subjective belief of
   discrimination, however genuine, cannot be the basis of judicial relief.”
   EEOC v. La. Off. of Cmty. Servs., 47 F.3d 1438, 1448 (5th Cir. 1995).
          When Lindsley returned, she alleges Keenan gave her a “drastically
   lowered” performance evaluation, “told [her] directly that [she] was no
   longer wanted,” and that “[she] was causing issues.” But the performance
   review Lindsley received was for her performance in 2015—before her 2016
   leave under the FMLA. And the evaluation said that she “met expectations”
   despite the fact “2015 was an extremely difficult year for the overall hotel.”




                                         13
Case: 20-10263     Document: 00515698229           Page: 14    Date Filed: 01/07/2021




                                    No. 20-10263


   See generally Dupont-Lauren v. Schneider (USA), Inc., 994 F. Supp. 802, 824
   (S.D. Tex. 1998) (collecting Fourth, Seventh, and Tenth Circuit cases
   holding that “satisfactory but diminished evaluations do not constitute
   adverse employment actions giving rise to actionable retaliation claims.”).
          Lindsley also alleges that, when she returned, all of her computer files
   were gone, and the IT department told her that they were unrecoverable.
   After she left Omni, by contrast, her successor was able to recover some of
   those files by speaking with Gilbert. But Lindsley puts forth no evidence that
   the deletion of the computer files was in any way motivated by retaliation.
          Finally, Lindsley argues that she was constructively discharged. To
   establish constructive discharge, she must “offer evidence that the employer
   made the employee’s working conditions so intolerable that a reasonable
   employee would feel compelled to resign.” Barrow v. New Orleans S.S. Ass’n,
   10 F.3d 292, 297 (5th Cir. 1994). The evidence Lindsley presents in support
   of her constructive discharge argument does not differ from the evidence she
   presents in support of her claim of an adverse employment action. Nor does
   our legal conclusion. Just as the evidence is insufficient to establish that a
   reasonable employee would be dissuaded from filing an EEOC complaint, it
   is likewise insufficient to show that a reasonable employee would feel
   “compelled to resign.” Id.
          Accordingly, we affirm the district court’s grant of summary
   judgment for Omni as to Lindsley’s retaliation claims.
                                        ***
          It is undisputed that Lindsley was paid less than the three previous
   men who held her exact same position. That is enough to establish a prima
   facie case of pay discrimination. So we disagree with the district court’s grant
   of summary judgment for that reason. But we agree with the district court
   that Lindsley’s evidence is insufficient to create a prima facie case as to her




                                         14
Case: 20-10263     Document: 00515698229         Page: 15   Date Filed: 01/07/2021




                                  No. 20-10263


   promotional discrimination and retaliation claims. Accordingly, we reverse
   in part and affirm in part.




                                       15